                         .UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION


 Flame Spray North America, Inc.,       )        Civil Action No. 6:18-CV-2845-BHH
                                        )
                             Plaintiff, )
                  v.                    )
                                        )               Opinion and Order
 Kerr Pumps, Inc.,                      )
                                        )
                           Defendant. )


      This matter is before the Court on Defendant Kerr Machine Co.’s (“Kerr”),

improperly named in Plaintiff’s complaint as “Kerr Pumps, Inc.,” motion to dismiss for lack

of personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2), filed on

December 21, 2018. (ECF No. 11.) Plaintiff Flame Spray North America, Inc. (“Flame

Spray”) filed a response in opposition on January 3, 2019. (ECF No. 13.) Kerr filed a reply

on January 17, 2019. (ECF No. 16.) The relevant issues are fully briefed and the matter

is ripe for disposition. For the reasons set forth in this Order, the motion to dismiss is

denied.

                                    BACKGROUND

      Flame Spray is a South Carolina company headquartered in Laurens County,

South Carolina. (Compl. ¶ 1, ECF No. 1.) Flame Spray makes thermal spray coatings that

enhance the performance of machine and industrial parts, as well as certain industrial

component parts, including plungers used in oil and gas industry pumps. (Id.) Kerr is an

Oklahoma corporation with its principle place of business in Sulphur, Oklahoma. (Mot. to

Dismiss, ECF No. 11 at 1.) Kerr manufactures and sells large pumps for use in oil and

gas exploration and production. (ECF No. 11-1 at 2.) Flame Spray alleges that Kerr

                                            1
ordered from Flame Spray the manufacturing and coating of a large volume of custom

plungers for use in Kerr’s fracking pumps but failed to pay Flame Spray for more than a

million dollars’ worth of plungers that Kerr ordered, received, and/or accepted. (Compl.

¶¶ 2–3.) Flame Spray asserts causes of action for breach of contract, unjust enrichment,

and specific performance. (Id. ¶¶ 38–70.) Kerr asserts that a number of the Flame Spray

plungers in its pumps failed prematurely, and that several of Kerr’s customers notified

Kerr to cease installing Flame Spray plungers in pumps to be sold to such customers.

(ECF No. 11-1 at 2.) Kerr states that it determined it could not continue to use Flame

Spray plungers in its pumps and notified Plaintiff that it could not accept any more

plungers and that it would not pay for the plungers that it could not use. (Id. at 2–3.) Kerr’s

motion to dismiss asserts that Plaintiff has not and cannot show that Kerr had sufficient

contacts with South Carolina to meet the requirements of due process for personal

jurisdiction. (Id. at 1.)

                                 STANDARD OF REVIEW

        When personal jurisdiction is challenged by a defendant, the plaintiff bears the

burden of showing that jurisdiction exists. See In re Celotex Corp., 124 F.3d 619, 628 (4th

Cir. 1997). If the court addresses the issue of jurisdiction on the basis of pleadings and

supporting legal memoranda without an evidentiary hearing, “the burden on the plaintiff

is simply to make a prima facie showing of a jurisdictional basis in order to survive the

jurisdictional challenge.” Combs v. Bakker, 886 F.2d 673, 675 (4th Cir. 1989). In deciding

such a motion, “the court must construe all relevant pleading allegations in the light most

favorable to the plaintiff, assume credibility, and draw the most favorable inferences for




                                              2
the existence of jurisdiction.” Id. at 676.

       A district court sitting in diversity, when evaluating whether it possesses personal

jurisdiction over a defendant, utilizes a two-step inquiry:

       [F]irst, it must be determined whether the statutory language [of the state’s
       long-arm statute], as a matter of construction, purports to assert personal
       jurisdiction over [the] defendant; and second, assuming that the answer to
       the first question is affirmative, it must be determined whether the statutory
       assertion of personal jurisdiction is consonant with the Due Process Clause
       of the United States Constitution.

Peanut Corp. of Am. v. Hollywood Brands, Inc., 696 F.2d 311, 313 (4th Cir. 1982) (citing

Haynes v. James H. Carr, Inc., 427 F.2d 700, 703 (4th Cir.1970)). “South Carolina’s long-

arm statute has been interpreted to reach the outer bounds permitted by the Due Process

Clause.” ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617, 623 (4th Cir. 1997) (citations

omitted). “Consequently, ‘the statutory inquiry necessarily merges with the constitutional

inquiry, and the two inquiries essentially become one.’” Id. (quoting Stover v. O’Connell

Assocs., Inc., 84 F.3d 132, 135–36 (4th Cir.1996)). “The canonical opinion in this area

remains International Shoe [Co. v. Washington, 326 U.S. 310 (1945)], [which held that a

trial court may] exercise personal jurisdiction over an out-of-state defendant if the

defendant has ‘certain minimum contacts with [the State] such that the maintenance of

the suit does not offend ‘traditional notions of fair play and substantial justice.’” Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011) (quoting International

Shoe, 326 U.S. at 316).

       The analytical framework for determining whether minimum contacts exist
       differs according to which species of personal jurisdiction—general or
       specific—is alleged. See generally ESAB Group v. Centricut, 126 F.3d 617,
       623–24 (4th Cir.1997). When a cause of action arises out of a defendant’s
       contacts with the forum, a court may seek to exercise specific jurisdiction
       over that defendant if it purposefully directs activities toward the forum state
       and the litigation results from alleged injuries that arise out of or relate to

                                              3
those activities. See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466
U.S. 408, 414, 104 S. Ct. 1868, 80 L.Ed.2d 404 (1984). However, when the
cause of action does not arise out of the defendant’s contacts with the
forum, general jurisdiction may be exercised upon a showing that the
defendant’s contacts are of a “continuous and systematic” nature. Id. at 416.
[Whereupon, the court clarified that it would only determine whether the
defendants’ contacts were sufficient to subject them to specific jurisdiction
in South Carolina because the plaintiff did not contend that general
jurisdiction applied].

A defendant has minimum contacts with a jurisdiction if “the defendant’s
conduct and connection with the forum State are such that he should
reasonably anticipate being haled into court there.” World–Wide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1990). Under this
standard, “it is essential in each case that there be some act by which the
defendant purposefully avails itself of the privilege of conducting activities
within the forum State, thus invoking the benefits and protections of its
laws.” Hanson v. Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228, 2 L.Ed.2d
1283 (1958). In determining the existence of minimum contacts, the court is
mindful that it must draw all reasonable inferences from both parties’
pleadings, even if they conflict, in the Plaintiff’s favor. See, e.g., Precept
Med. Products, Inc., v. Klus, 282 F. Supp. 2d 381, 385 (W.D.N.C. 2003)
(“for the purposes of a Rule 12(b)(2) motion, the Court will accept the
Plaintiff’s version of disputed facts”).

The Fourth Circuit has applied a three-part test when evaluating the
propriety of exercising specific jurisdiction: (1) whether and to what extent
the defendant “purposely availed” itself of the privileges of conducting
activities in the forum state, and thus invoked the benefits and protections
of its laws; (2) whether the plaintiff’s claims arise out of those forum-related
activities; and (3) whether the exercise of jurisdiction is constitutionally
“reasonable.” [Christian Sci. Bd. of Dirs. of the First Church of Christ v.
Nolan, 259 F.3d 209, 215–16 (4th Cir. 2001)] (citing Helicopteros, 466 U.S.
at 415–16, and Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 476–
77, 105 S. Ct. 2174, 85 L.Ed.2d 528 (1988)).

Although the test for purposeful availment can be somewhat imprecise,
significant factors typically include: defendant’s physical presence in the
forum state, the extent of negotiations in the forum state, the extent to which
the contract was to be performed in the forum state, and who initiated the
relationship. Mun. Mortgage & Equity v. Southfork Apartments Ltd. P’ship,
93 F. Supp. 2d 622, 626 (D. Md. 2000). Underlying these factors is the
central question of whether a defendant has performed purposeful acts in
the forum state such that the defendant has created a substantial
relationship with the forum state. See Diamond Healthcare of Ohio, Inc. v.
Humility of Mary Health Partners, 229 F.3d 448, 451 (4th Cir. 2000); ESAB

                                       4
       Group, 126 F.3d at 623.

McNeil v. Sherman, No. CIV.A. 209CV00979PMD, 2009 WL 3255240, at *2–3 (D.S.C.

Oct. 7, 2009).

                                       DISCUSSION

       In its opposition to Kerr’s motion to dismiss, Flame Spray clarifies its position that

this Court has specific personal jurisdiction over Kerr. (See ECF No. 13 at 1.)

Nevertheless, for the sake of completeness the Court will briefly address the question of

general personal jurisdiction in this matter.

       A. General Jurisdiction

       The Court finds that the factors necessary to support the existence of general

jurisdiction are absent in this case. Kerr is an Oklahoma corporation. Its only physical

location is in Oklahoma. Its principal place of business is in Oklahoma. It does not conduct

regular business in South Carolina. It does not maintain an office or employees within the

State of South Carolina, nor does it send agents into South Carolina to conduct business.

It does not advertise or solicit business in South Carolina and has no known customers

in South Carolina. It does not have a designated agent for service of process in South

Carolina. (See Foster Decl. ¶¶ 4–5, ECF No. 11-2.) In short, Kerr has not had “continuous

and systematic” contacts with the State of South Carolina that would render it “essentially

at home” in South Carolina, and this Court does not have general jurisdiction over Kerr.

See Daimler AG v. Bauman, 571 U.S. 117, 127 (citing Goodyear, 564 U.S. at 919).

       B. Specific Jurisdiction

       Considering the complaint and other pleadings in the instant case, the Court finds

that Flame Spray has established a prima facie showing that this Court possesses



                                                5
specific personal jurisdiction over Kerr. On the one hand, it is true that Kerr did not

originally initiate contact with Flame Spray for the purpose of sourcing the plungers.

Rather, an independent sales contractor acting as an agent of Flame Spray introduced

Kerr and Flame Spray to one another, which led to further negotiations between the

parties regarding the design and manufacture of the plungers. (See Mor Decl. ¶¶ 5–6.)

Courts often consider which party initiated the relationship as a relevant factor in

determining whether a defendant has the requisite “minimum contacts” with a jurisdiction,

and at first blush this factor weighs against a finding of minimum contacts in the instant

case. See, e.g., Autoscribe Corp. v. Goldman and Steinberg, 47 F.3d 1164, *6 (4th Cir.

1995) (holding that a group of contacts involving the asserted solicitation of business by

defendants, relied on by plaintiff as a foundation for personal jurisdiction, did not

constitute purposeful availment because the contacts were not initiated by defendants).

       On the other hand, several factors support the conclusion that Kerr purposely

availed itself of the privileges of conducting commercial activities in South Carolina. It is

undisputed that for more than one year Kerr sent repeated purchase orders to Flame

Spray requesting that Flame Spray custom manufacture and apply thermal spray coating

to thousands of plungers that would ultimately be used as component parts in Kerr’s oil

and gas pumps. (See ECF Nos. 13 at 2–4; 16 at 2.) Under South Carolina law, a contract

is formed when a seller accepts a buyer’s purchase order. See Weisz Graphics Div. of

Fred B. Johnson Co. v. Peck Indus., Inc., 403 S.E.2d 146, 148 (S.C. Ct. App. 1991) (“In

the case of goods manufactured to order, identification to the contract usually occurs

when the first step of production begins.”) As such, the parties’ contracts were formed in

South Carolina.



                                             6
       Moreover, the commercial value of the goods and services that Kerr sought from

Flame Spray was significant. Flame Spray alleges that Kerr owes more than one million

dollars on invoices for plungers that Kerr accepted and for plungers that Flame Spray

manufactured according to Kerr’s specifications but for which Kerr has refused delivery.

(See Compl. ¶¶ 3, 27–33.)

       Furthermore, Flame Spray executed on and performed its activities under the

purchase orders in South Carolina. (Mor Decl. ¶¶ 10–18, ECF No. 13-1.) These activities

ranged from analysis and technical planning for the custom manufacture and coating of

the plungers to physically manufacturing completed plungers for shipment. (Id.) Drawing

all required inferences in Flame Spray’s favor, Kerr was aware that the contracts were

being substantially performed in South Carolina. See McNeil, 2009 WL 3255240, at *4

(finding minimum contacts established in South Carolina where defendant entered into a

contract with plaintiff knowing that plaintiff would perform the requested services in South

Carolina). This is demonstrated by Kerr sending numerous purchase orders to Flame

Spray in South Carolina (see ECF Nos. 1-1 through 1-7), by correspondence between

the parties recognizing that Flame Spray was manufacturing and coating the plungers in

South Carolina, and by Kerr repeatedly arranging for a carrier to pick up thousands of

completed plungers from Flame Spray’s South Carolina facility (Mor Decl. ¶¶ 14–17 & Ex.

1). Given the nature of modern commerce, a defendant’s physical presence in the forum

state is not required to ground specific jurisdiction; thus, the fact that no representative of

Kerr travelled to South Carolina for purposes of entering into or performing the contract

does not control. See, e.g., Gateway Gaming, L.L.C. v. Custom Game Design, Inc., No.

CIVA 8:06-01649 HMH, 2006 WL 2781043, at *3 (D.S.C. Sept. 25, 2006) (“[W]hen a



                                              7
defendant, through its own actions, has created a substantial connection with the forum

state, jurisdiction may not be avoided merely because the defendant did not physically

enter the forum State.” (emphasis in original; internal modifications, quotation marks, and

citation omitted)). Accordingly, the Court finds that Kerr’s substantial business relationship

with Flame Spray constitutes “purposeful availment” to an extent that justifies this Court’s

imposition of personal jurisdiction over Kerr. See Consulting Engineers Corp. v.

Geometric, Ltd., 561 F.3d 273, 278 (4th Cir. 2009) (citing “the extent to which the

defendant purposefully availed itself of the privilege of conducting activities in the State”

as the first part of a three-prong test for evaluating whether the requirements of due

process for asserting specific personal jurisdiction have been met).

       The remainder of the specific jurisdiction inquiry elicits no serious dispute between

the parties. It is undisputed that Flame Spray’s claims arise out of the activities, directed

toward South Carolina, that the Court has determined constitute Kerr’s purposeful

availment of the privilege of conducting business here. See id. (citing “whether the

plaintiff’s claims arise out of those activities directed at the State” as the second prong of

the due process analysis). Moreover, the exercise of personal jurisdiction is

constitutionally reasonable under the circumstances because South-Carolina-citizen

Flame Spray has an interest in seeking relief in its home state and where it claims injury,

and because it is presumptively not unreasonable to require Kerr to litigate in a forum

where it established a long-term, financially significant business relationship with an

essential parts manufacturer. See id. (citing “whether the exercise of personal jurisdiction

would be constitutionally reasonable” as the third prong of the analysis); see also Burger

King, 471 U.S. at 473 (“[B]ecause [defendant’s] activities are shielded by the benefits and



                                              8
protections of the forum’s laws it is presumptively not unreasonable to require him to

submit to the burdens of litigation in that forum as well.” (quotation marks omitted)).

Therefore, the Court finds that Flame Spray has made a prima facie showing that the

requirements of due process have been satisfied and that this Court’s exercise of

personal jurisdiction over Kerr does not offend traditional notions of fair play and

substantial justice. See International Shoe, 326 U.S. at 316.

                                     CONCLUSION

      For the reasons set forth above, Kerr’s Rule 12(b)(2) motion to dismiss (ECF No.

11) is denied.

      IT IS SO ORDERED.

                                         /s/ Bruce Howe Hendricks
                                         United States District Judge

September 5, 2019
Greenville, South Carolina




                                            9
